Case 4:20-cv-00220-JMS-DML Document 1 Filed 10/23/20 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION


ROSE BOLANDER,                                         )
                                                       )
          Plaintiff,                                   )       Case No. 4:20-cv-220
                                                       )
v.                                                     )
                                                       )
LOWE’S HOME CENTERS, LLC,                              )
                                                       )
          Defendant.                                   )


                                     NOTICE OF REMOVAL



          Now comes Defendant, Lowe’s Home Centers, LLC (“Defendant”), by counsel and

pursuant to 28 U.S.C. §1441, 28 U.S.C. §1446 and 28 U.S.C. §1332, hereby files its Notice of

Removal of cause to the United States District Court for the Southern District of Indiana, New

Albany Division, from the Lawrence County Superior Court, Bedford, Indiana, and respectfully

states:

          1.      On August 30, 2020, Plaintiff Rose Bolander (“Plaintiff”) commenced this action

against Defendant by filing her Complaint for Damages (“Complaint”) in Cause No. 47C01-

2008-CT-001062 in the Circuit Court of Lawrence County, Indiana alleging that Defendant was

negligent in utilizing reasonable care in the inspection and maintenance of the premise causing

the Plaintiff to be struck in the head with an objection causing her to suffer serious injuries.

          2.      Defendant accepted service of the Summons and Complaint on or about

September 8, 2020.
Case 4:20-cv-00220-JMS-DML Document 1 Filed 10/23/20 Page 2 of 4 PageID #: 2




       3.       In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings and

orders served upon Lowe’s in the State Court Action are attached hereto as Exhibit A.

       4.       In an effort to determine whether this matter meets the jurisdictional threshold

under 28 U.S.C. § 1446(a), Defendant served Plaintiff with Requests for Admission on

September 25, 2019. Plaintiff served Responses to Defendant’s First Request for Admissions

Directed to Plaintiff wherein Plaintiff denied that Plaintiff’s damages arising from the incident

did not exceed $75,000.00 and would not stipulate that the amount in controversy is below

$75,000.00. Plaintiff’s Responses to Defendant’s First Request for Admissions is attached

hereto as Exhibit B.

       5.       This action involves a controversy between citizens of different states: (a) The

Plaintiff, is a citizen and resident of the State of Indiana; (b) At the time of the commencement of

this action Defendant was not, and is not a citizen of the State of Indiana, being a limited liability

company organized and existing under the laws of the State of North Carolina, with its principal

place of business in North Carolina. Lowe’s Home Centers, LLC is a manager-managed LLC

with a single member, Lowe’s Companies, Inc. Lowe’s Company, Inc. is a North Carolina

foreign corporation with its principal place of business in North Carolina.

       6.       That this action is one which the District Court of the United States has been

given original jurisdiction pursuant to 28 U.S.C. §1332.

       7.       As required by 28 U.S.C. § 1446(b), this Notice of Removal is being filed within

30 days after Defendant’s receipt of information advising that the claim meets the jurisdictional

requirements.

       8.       Pursuant to 28 U.S.C. § 1332(a), this Court has original jurisdiction over this civil

action in that it involves a controversy between citizens of different states and the amount in




                                                  2
Case 4:20-cv-00220-JMS-DML Document 1 Filed 10/23/20 Page 3 of 4 PageID #: 3




controversy as alleged by Plaintiff based on information to date exceeds $75,000.00, exclusive of

interest and costs. Thus, removal is proper in accordance with 28 U.S.C. § 1441(a).

       9.      Pursuant to 28 U.S.C. § 1446(d), Defendant is filing a Notice of Filing the Notice

of Removal with the Clerk of the Circuit Court of Lawrence County, Indiana contemporaneously

with the filing of said Notice of Removal in this Court, giving notice to all parties and the State

Court. A copy of the Notice of Filing the Notice of Removal (without its exhibits) is attached

hereto as Exhibit C.

       10.     Defendant has not filed any responsive pleadings in the State Court Action.

       WHEREFORE, Defendant respectfully requests that this action proceed in the United

States District Court for the Southern District of Indiana as a removed claim or cause of action

under 28 U.S.C. §§, 1332, 1441 and 1446.

                                                     Respectfully submitted,


                                                     /s/ Pamela A. Paige
                                                     Pamela A. Paige (#16163-49)
                                                     PLUNKETT COONEY, P.C.
                                                     300 N. Meridian, Suite 990
                                                     Indianapolis, IN 46204
                                                     Ph: (317) 964-2730 / Fax: (317) 964-2744
                                                     ppaige@plunkettcooney.com
                                                     Attorney for Defendant




                                                3
Case 4:20-cv-00220-JMS-DML Document 1 Filed 10/23/20 Page 4 of 4 PageID #: 4




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 23, 2020, a copy of the foregoing was
filed electronically. Notice of this filing will be sent to the following parties by operation of the
CM/ECF System. Parties may access this filing through the Court’s system:

Jim Hurt
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, Indiana 47404
jamesh@kennunn.com



                                                      /s/ Pamela A. Paige
                                                      Pamela A. Paige (16163-49)

PLUNKETT COONEY, P.C.
300 N. Meridian, Suite 990
Indianapolis, IN 46204
Telephone: (317) 964-2730
ppaige@plunkettcooney.com

Open.28226.04247.25143336-1




                                                 4
